         Case 1:18-cr-00661-PGG Document 124 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-                                               ORDER

 ARMANDO JOSE JARQUIN RICO,                                       18 Cr. 661 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS, with the defendant’s consent, his guilty plea allocution was taken

before a United States Magistrate Judge on June 3, 2020;

               WHEREAS, a transcript of the allocution was made and thereafter was

transmitted to this Court; and

               WHEREAS upon review of that transcript, as supplemented by the proceeding

conducted on September 11, 2020, this Court has determined that the defendant entered the

guilty plea knowingly and voluntarily and that there was a factual basis for the guilty plea;

               IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

Dated: New York, New York
       September 11, 2020
